Case 1:21-cr-00028-APM Document 156-4 Filed 04/13/21 Page 1 of 2




              Exhibit 4
        Case 1:21-cr-00028-APM Document 156-4 Filed 04/13/21 Page 2 of 2




April 13,2021



To Whom it May Concern,



1 have had the pleasure of knowing Kenneth Harrelson for 3 years. During the years of our acquaintance,
I have known Kenny in many capacities. Kenny is the lead TIG welder for JL Garrett & Associates. Always
going above and beyond what is asked of him, as well as being a valued team player within a diverse
group of colleagues. In the 3 years that I have known Kenny, he has demonstrated admirable maturity,
accountability, teamwork, and responsibility.



Kenny is a valued asset at JL Garrett & Associates. With his extensive experience in his trade he has been
a part of many successful and important projects. For example, projects supporting missions for United
Launch Alliance, NASA, Blue Origin, as well as many other government agencies. Through all of the
projects Kenny has supported as well as outside of the workplace Kenny demonstrates impressive
professionalism and respect to his colleagues, customers,friends, and family.



Kenny is also very creative and always willing to go out of his way to help others. On many occasions
Kenny works over the weekend to help others fix equipment, build and create grills, gates and many
other side projects while most often not asking for anything in return. I am also holding his position and
job title for his return to work.




Please do not hesitate to contact me at iustin(5)ilgallc.com or 321-505-4943 with any questions.




Regards,



Justin Garrett

Owner/President

JL Garrett & Associates.
